Citation Nr: 1030776	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-10 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a compensable initial disability rating for 
service-connected bilateral hearing loss disability.

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected chronic low back strain.

3.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected chronic cervical strain with 
degenerative disc disease. 

4.  Entitlement to an initial disability rating in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD). 

5.  Entitlement to service connection for muscle and joint pain, 
claimed as due to an undiagnosed illness. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney


INTRODUCTION

The Veteran served on active duty from March 1981 to July 1981 
and from October 2004 to January 2006.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of August 2006 and November 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 

The Veteran was scheduled to appear for a hearing with a Veterans 
Law Judge in May 2008.  In an April 2008 statement, the Veteran 
indicated that wished to cancel his scheduled hearing.  His 
hearing request has therefore been withdrawn.  See 38 C.F.R. §§ 
20.702(e); 20.704(e) (2009).

The issue of entitlement to service connection for muscle and 
joint pain, claimed as due to an undiagnosed illness is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC. 

Additional Evidence

Following the March 2007 statement of the case (SOC), additional 
VA treatment records and Army National Guard records were 
associated with the Veteran's claims folder.  These documents 
were unaccompanied by a waiver and have not been considered by 
the agency of original jurisdiction.  See 38 C.F.R. § 1304 
(2009).  Nevertheless, there can be no prejudice to the Veteran 
in the Board's reviewing these documents in the first instance as 
they do not contain evidence relevant to determining the 
Veteran's entitlement to an increased rating for the  bilateral 
hearing loss disability on a schedular or extraschedular basis.  
(As discussed in detail below, the Veteran's remaining increased 
rating claims are being dismissed.)  Under these circumstances, 
the Board finds that waiver of RO consideration of the additional 
evidence is not required, and the Veteran is not prejudiced by 
the Board's adjudication at this time.  See 38 C.F.R. §§ 3.901, 
20.1304 (2009); Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that the 
Veteran's bilateral hearing loss disability is currently 
manifested by no worse than level I hearing impairment in the 
right ear and level V hearing impairment in the left ear.

2.  In a February 2008 statement, prior to the promulgation of a 
decision in the appeal, the Veteran withdrew his claim of 
entitlement to an initial disability rating in excess of 10 
percent for service-connected chronic low back strain.

3.  In a February 2008 statement, prior to the promulgation of a 
decision in the appeal, the Veteran withdrew his claim of 
entitlement to an initial disability rating in excess of 10 
percent for service-connected chronic cervical strain with 
degenerative disc disease.

4.  In a February 2008 statement, prior to the promulgation of a 
decision in the appeal, the Veteran withdrew his claim of 
entitlement to an initial disability rating in excess of 30 
percent for service-connected PTSD.




CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating for 
the Veteran's bilateral hearing loss disability have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2009).

2.  The criteria for withdrawal of a substantive appeal have been 
met with respect to the issue of entitlement to an increased 
disability rating for chronic low back strain.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

3.  The criteria for withdrawal of a substantive appeal have been 
met with respect to the issue of entitlement to an increased 
disability rating for chronic cervical strain with degenerative 
disc disease.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2009).

4.  The criteria for withdrawal of a substantive appeal have been 
met with respect to the issue of entitlement to an increased 
disability rating for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to a compensable initial disability rating 
for service-connected bilateral hearing loss disability.

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The August 2006 rating decision granted the Veteran's claim of 
entitlement to service connection for bilateral hearing loss 
disability, and assigned a noncompensable initial rating, 
effective from January 16, 2006.  His filing of a notice of 
disagreement as to the initial rating assigned in that 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2009).  
Rather, the Veteran's appeal as to the initial rating assignment 
here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of what is 
necessary to obtain the maximum benefit allowed by the evidence 
and the law.  This has been accomplished here, as will be 
discussed below.

The SOC, under the heading "Pertinent Laws; Regulations; Rating 
Schedule Provisions," set forth the relevant diagnostic code for 
rating the disability at issue, and included a description of the 
rating formulas for all possible schedular ratings under this 
diagnostic code.  The Veteran was thus informed of what was 
needed not only to achieve the next-higher schedular rating, but 
also to obtain all schedular ratings above the initial evaluation 
that the RO assigned.  Therefore, the Board finds that the 
Veteran has been informed of what was necessary to achieve a 
higher initial rating for the service-connected disability at 
issue.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the VA 
has obtained the Veteran's service treatment records, VA 
outpatient medical records, and records from the Social Security 
Administration, and provided him with a VA examination.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with a VA examination in April 2006.  The 
report of this examination reflects that the examiner reviewed 
the Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record and pertinent to the rating 
criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner 
also commented on the functional effects caused by the Veteran's 
hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  The Board therefore concludes that the examination 
is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2009).  

While the Veteran stated in August 2006 that his hearing loss 
disability has worsened since he separated from service, he has 
not indicated that his disability has worsened since his April 
2006 VA examination. C.F. Snuffer v. Gober, 10 Vet. App. 400 
(1997) [a veteran is entitled to a new VA examination where there 
is evidence that the disability has worsened since the last 
examination].  Indeed, a May 2007 VA treatment note, recorded 
after the Veteran's August 2006 notice of disagreement, stated 
that his hearing loss disability has been stable when compared to 
his April 2006 audiogram.  Accordingly, the Board finds that the 
evidence of record does not indicate, and the Veteran has not 
alleged, that his disability has worsened since the last VA 
examination. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has withdrawn his request 
for a personal hearing, as detailed in the Introduction.  

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Evaluating hearing loss

In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Hearing loss disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in conjunction 
with the average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  The rating schedule establishes 11 
auditory acuity levels designated from Level I for essentially 
normal hearing acuity, through Level XI for profound deafness.  
VA audiometric examinations are conducted using a controlled 
speech discrimination test (Maryland CNC) together with the 
results of a puretone audiometry test.  The vertical lines in 
Table VI (in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel (dB) loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage of 
discrimination and the horizontal column appropriate to the 
puretone dB loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 
4.85) by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For example, 
if the better ear has a numeric designation Level of "V" and 
the poorer ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 
(2009).  

The provisions of 38 C.F.R. § 4.86(a), provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) also 
provide that when the puretone threshold is 30 dB or less at 
1,000 hertz, and 70 dB or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Analysis

As noted above, service connection has been established for 
bilateral hearing loss disability effective from January 16, 
2006.  In April 2006, the Veteran underwent a VA audiological 
examination which yielded the following results:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
50
55
41
LEFT
30
70
75
70
61

Speech discrimination scores were 96 percent in the right ear and 
96 percent in the left ear.  

Applying the schedular criteria, this examination report yielded 
a numerical designation of I in the right ear (0-41 percent 
average puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination) and a numerical designation of II 
for the left ear (58-65 percent average puretone decibel hearing 
loss, with between 92 and 100 percent speech discrimination).

Entering the category designations from the April 2006 
examination into Table VII results in a noncompensable disability 
rating under Diagnostic Code 6100.  

The Board notes that the April 2006 VA examination report also 
provided speech discrimination scores that were obtained "in 
quiet."  This test resulted in speech discrimination scores of 
92 percent in the right ear at 70 decibels, and 88 percent in the 
left ear at 70 decibels.  

Applying the schedular criteria to these lower speech 
discrimination scores yields a numerical designation of I in the 
right ear (0-41 percent average puretone decibel hearing loss, 
with between 92 and 100 percent speech discrimination) and a 
numerical designation of III for the left ear (58-65 percent 
average puretone decibel hearing loss, with between 84 and 90 
percent speech discrimination). 

Entering the category designations from the April 2006 
examination that were obtained using the lower speech 
discrimination scores into Table VII also results in a 
noncompensable disability rating under Diagnostic Code 6100.  

The Board also has considered the application of exceptional 
patterns of hearing impairment in the Veteran's case.  See 38 
C.F.R. § 4.86 (2009).  As noted above, when exceptional patterns 
of hearing impairment are present, the Veteran is to be assigned 
a numerical designation for hearing impairment based on table VI 
or VIa, whichever yields a higher value.  The higher value is 
then to be elevated to the next higher roman numeral.  Applying 
table VIa to the Veteran's April 2006 left ear audiometric 
testing results yields a level IV designation (56 - 62 percent 
average puretone decibel hearing loss).  This designation is then 
elevated to the next higher roman numeral warranting a V 
designation for the Veteran's left ear.  The Board need not 
consider the application of table VIa to the Veteran's right ear 
since each ear is separately rated and exceptional patterns of 
hearing impairment have not been demonstrated for the Veteran's 
right ear. 

Taking into consideration the left ear exceptional patterns of 
hearing impairment, under table VII, a numerical designation of I 
for the Veteran's right ear and a numerical designation of V for 
the Veteran's left ear results in a noncompensable disability 
rating under Diagnostic Code 6100.  

Fenderson considerations

In this case, the medical evidence of record appears to support 
the proposition that the Veteran's service-connected hearing loss 
disability has not changed appreciably since the Veteran filed 
his claim.  There are no medical findings and no other evidence 
which would allow for the assignment of a compensable disability 
rating at any time during the period of time here under 
consideration.  Based on the record, the Board finds that a 
noncompensable disability rating was properly assigned for the 
entire period from the date of service connection, January 16, 
2006.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.  However, the Board 
can address the matter of referral of a disability to appropriate 
VA officials for such consideration.

According to the regulation, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), decided after the 
Court's decision in Martinak, there is a three-step inquiry for 
determining whether a veteran is entitled to an extraschedular 
rating.  First, the Board must determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected hearing 
loss disability.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the ratings 
schedule would not be appropriate.  In fact, as discussed in 
detail above, the symptomatology of the Veteran's disability is 
specifically contemplated under the appropriate ratings 
criteria.  

While the Board notes that the April 2006 VA examination report 
included a section entitled "[c]ertification that current 
language difficulties and/or other medical problems/disabilities 
made the combined use of the puretone audiometric average and 
speech discrimination scores inappropriate," the examiner did 
not indicate that any such language or medical difficulties 
existed.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the "governing 
norms" such as frequent hospitalization or marked interference 
with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, 
there is no indication that the Veteran has required frequent 
hospitalizations for his hearing loss disability; in fact, it 
does not appear that the Veteran has been hospitalized at all for 
this disability. 

The evidence of record indicates that the Veteran is unemployed.  
See. e.g., a February 2007 statement.  The Board notes that the 
fact that the Veteran is currently unemployed is not 
determinative. The ultimate question is whether the Veteran, 
because of his service-connected disability, is incapable of 
performing the physical and mental acts required by employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this 
case, the April 2006 VA examiner indicated that the Veteran's 
hearing loss causes him difficulty hearing in crowds and with 
background noise.  See Martinak, supra.  While the Board has no 
reason to doubt that the Veteran's hearing loss disability would 
create difficulty in the workplace, in this case, there is no 
medical evidence that the Veteran's disability would have 
resulted in marked interference with employment.  See Van Hoose, 
supra [noting that the disability rating itself is recognition 
that industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other reason 
why an extraschedular rating should be assigned.  The Board 
therefore has determined that referral of the case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

2.  Entitlement to an initial disability rating in excess 
of 10 percent for chronic low back strain.

3.  Entitlement to an initial disability rating in excess 
of 10 percent for chronic cervical strain with 
degenerative disc disease. 

4.  Entitlement to an initial disability rating in excess 
of 30 percent for service-connected PTSD. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision or on the record at a hearing.  38 C.F.R. § 20.202 
(2009).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2009). 

In a February 2008 statement, the Veteran indicated that he 
wished to withdraw all issues presently on appeal with the 
exception of his bilateral hearing loss disability claim, and 
claim for service connection for muscle and joint pain. 

The Veteran has withdrawn his appeal of these issues.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  Accordingly, the 
Board does not have jurisdiction to review the issues of 
entitlement to an increased disability rating for chronic low 
back strain, chronic cervical strain, or PTSD and the issues are 
therefore dismissed.

ORDER

Entitlement to a compensable initial rating for bilateral hearing 
loss disability is denied.

Entitlement to an initial disability rating in excess of 10 
percent for chronic low back strain, is dismissed.

Entitlement to an initial disability rating in excess of 10 
percent for chronic cervical strain with degenerative disc 
disease, is dismissed. 

Entitlement to an initial disability rating in excess of 30 
percent for service-connected PTSD, is dismissed. 

REMAND

5.  Entitlement to service connection for muscle and joint 
pain, claimed as due to an undiagnosed illness. 

The Veteran's claim of entitlement to service connection for 
muscle and joint pain, claimed as due to an undiagnosed illness 
was denied by the RO in a January 2008 rating decision.  In 
February 2008, the Veteran filed a timely notice of disagreement 
with respect to this decision.

A statement of the case pertaining to that issue has yet to be 
issued by the RO.  In Manlincon v. West, 12 Vet. App. 238 (1999), 
the Court held that where a notice of disagreement is filed but a 
SOC has not been issued, the Board must remand the claim to the 
agency of original jurisdiction so that a SOC may be issued.  

Accordingly, the case is REMANDED for the following action:

VBA should issue a SOC pertaining to the 
issue of entitlement to service connection 
for muscle and joint pain, claimed as due to 
an undiagnosed illness, initially denied in a 
January 2008 rating decision.  In connection 
therewith, the Veteran should be provided 
with appropriate notice of his appellate 
rights.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


